Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-20, as originally filed 10 MAR. 2021 are pending and have been considered as follows; the objection to the drawings has been overcome:

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 
10 MAR. 2021 has been entered.

Claim Rejections - 35 USC § 103
THE TEXT OF THOSE SECTIONS OF TITLE 35, U.S. CODE NOT INCLUDED IN THIS ACTION CAN BE FOUND IN A PRIOR OFFICE ACTION.
Claim 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan US 20060179733 A1 in view of Betz US 5840396 A.
As per claim 1 Padmanabhan teaches a floor ("FIG. 9a is a sectional view of a laminated wood floor board with FPC layer at the top side" [0046]) for a cargo-carrying apparatus, the floor comprising: 
a floor body (20, FIG. 9a) having a top floor surface (top of 20, FIG. 9a); and 
a slip-resistant layer (layer of a thermoplastic panel 27, FIG. 9a) extending partially over the top floor surface such that the top floor surface includes at least one covered portion covered by the slip-resistant layer (see "covered portions" at top of 20, FIG. 9a) 
the slip-resistant layer (layer 27, FIG. 9a) having a planar bottom surface (see bottom of 27, FIG. 9a), 
the slip-resistant layer being permanently secured to the top floor surface continuously along the planar bottom surface so as to prevent movement of the slip-resistant layer relative to the floor body (see "adhesively bonded" [0068] ln. 3; this is recognized as "permanently secured… so as to prevent movement" as broadly claimed). 
Padmanabhan fails to explicitly disclose:
at least one uncovered portion adjacent the at least one covered portion, 
Betz teaches a permanent cover with uncovered portions, specifically:
at least one uncovered portion (see "uncovered portion" shown in FIG. 1 between tread members 67, detailed in FIG. 11 and discussed as "a number 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Padmanabhan by including the uncovered portions as taught by Betz in order to reduce the use of the thermoplastic panel because doing so would reduce the amount of thermoplastic used as a cost saving measure.
 
As per claim 2 Padmanabhan in view of Betz teaches the limitation according to claim 1 and Padmanabhan further discloses wherein the slip-resistant layer includes a slip-resistant coating layer (thermoplastic panel 27, FIG. 9a) made from a coating substance (see FIG. 9a). 

As per claim 3 Padmanabhan in view of Betz teaches the limitation according to claim 2 and Padmanabhan further discloses wherein the coating substance includes a polyurethane-based composition (see "polyurethane" [0069]; ln. 9). 

As per claim 4 Padmanabhan in view of Betz teaches the limitation according to claim 3 and Padmanabhan further discloses the polyurethane-based composition includes a polyurethane hot melt material (see "hotmelt" [0069]; ln. 10). 

As per claim 5 Padmanabhan in view of Betz teaches the limitation according to claim 2 and Padmanabhan further discloses the coating substance includes an epoxy-based composition (see "epoxy" [0069]; ln. 9). 



As per claim 7 Padmanabhan in view of Betz teaches the limitation according to claim 1 and Padmanabhan further discloses the slip-resistant coating layer is water-resistant ("water resistant flooring" [0061]) to prevent the slip-resistant layer from being damaged by water. 

As per claim 8 Padmanabhan in view of Betz teaches the limitation according to claim 1 and Padmanabhan further discloses the slip-resistant layer (layer 27, FIG. 9a) includes at least one piece of slip-resistant material applied onto the top floor surface over the at least one covered portion (see FIG. 9a). 

As per claim 9-11 and 16 Padmanabhan in view of Betz teaches the limitation according to claim 1 and 15 but fails to explicitly disclose:
(Cl. 9) the at least one covered portion has a first surface area and the at least one uncovered portion has a second surface area, the second surface area being substantially smaller than the first surface area;
(Cl. 10) the first surface area corresponds to about 60% of a total surface area of the top floor surface and the second surface area corresponds to about 40% of the total surface area of the top floor surface. 
(Cl.11) the at least one covered portion has a first surface area and the at least one uncovered portion has a second surface area, the second surface area being substantially equal to the first surface area. 
(Cl.16) the floor as claimed in claim 15, wherein all of the at least one uncovered stripes have a same width. 
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See also, The Ward Machinery Company v. Wm. C. Staley Machinery Corporation, in which the court stated that “[i]mprovement resulting from change in size, proportion, or degree of element contained in prior art, no matter how desirable or useful, does not constitute patentable invention.”
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Padmanabhan in view of Betz by making the "first surface area corresponds to about 60% of a total surface area of the top floor surface and the second surface area corresponds to about 40% of the total surface area", "the second surface area being substantially equal to the first surface area", and "all of the at least one uncovered stripes have a same width" in order to protect a desired area from loads applied to the assembly as an obvious design choice and because changes in size/proportion do not constitute a patentable difference.

As per claim 12-13 Padmanabhan in view of Betz teaches the limitation according to claim 1 and Betz further discloses the at least one uncovered portion includes at least one uncovered stripe (see "uncovered portion" shown in FIG. 1 between tread members 67, detailed in FIG. 11 and discussed as "a number of high-friction tread members 67 mounted in its upper surface 62" 7:10; these are recognized to constitute a "strips" as broadly claimed); and the at least one uncovered stripe includes a first uncovered stripe, a second uncovered stripe spaced from the first uncovered stripe and a third uncovered stripe located between the first and second uncovered stripes (see at least a first, second, and third, as described above, FIG. 1). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Padmanabhan by including the uncovered portions as taught by Betz in order to reduce the use of the thermoplastic panel because doing so would reduce the amount of thermoplastic used as a cost-saving measure.


As per claim 14-15 Padmanabhan in view of Betz teaches the limitation according to claim 13 and Betz further discloses wherein the first, second and third uncovered stripes extend parallel to each other (see FIG. 1); and the at least one covered portion includes a first covered stripe extending between the first and third uncovered stripes and a second covered stripe extending between the second and third uncovered stripes (see FIG. 1). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Padmanabhan by including the uncovered portions as taught by Betz in order to reduce the use of the thermoplastic panel because doing so would reduce the amount of thermoplastic used as a cost-saving measure.

As per claim 17-18 Padmanabhan in view of Betz teaches the limitation according to claim 1 and Padmanabhan further discloses the floor body includes at least one laminated floor panel (see "laminated wood board can be composed of broad width or narrow width wood components" [0068]); each laminated floor panel includes a plurality of elongated wood pieces disposed side-by-side and extending parallel to each other (see FIG. 9a). 

As per claim 19 Padmanabhan in view of Betz teaches the limitation according to claim 1 and Padmanabhan further discloses the floor body includes a plurality of fastener holes (see "fastener holes" at 22, FIG. 4; this is considered exemplary), each fastener hole being sized and shaped for receiving a fastener for fastening the floor to the cargo-carrying apparatus (see FIG. 4; these are recognized as "shaped" as claimed). Regarding the limitation of "the fastener holes being located only in the at least one uncovered portion of the top floor surface" a skilled artisan would be reasonably motivated to position fastener holes in an accessible area, namely in an uncovered area.

As per claim 20 a cargo-carrying apparatus ("FIG. 9a is a sectional view of a laminated wood floor board with FPC layer at the top side" [0046]) comprising: 
a floor for receiving cargo thereon (FIG. 9a), 
the floor including: 
a floor body (20, FIG. 9a) having a top floor surface (top of 20, FIG. 29); and 
a slip-resistant layer (layer 27, FIG. 9a) extending partially over the top floor surface such that the top floor surface includes at least one covered portion covered by the slip-resistant layer (layer 27, FIG. 9a);
the slip-resistant layer having a planar bottom surface (see FIG. 9a), 
the slip-resistant layer being permanently secured to the top floor surface continuously along the planar bottom surface so as to prevent movement of the slip-resistant layer relative to the floor body (see "adhesively bonded" [0068] ln. 3; this is recognized as "permanently secured… so as to prevent movement" as broadly claimed).
Padmanabhan fails to explicitly disclose:
at least one uncovered portion adjacent the at least one covered portion, 
Betz teaches a permanent cover with uncovered portions, specifically:
at least one uncovered portion (see "uncovered portion" shown in FIG. 1 between tread members 67, detailed in FIG. 11 and discussed as "a number of high-friction tread members 67 mounted in its upper surface 62" 7:10) adjacent the at least one covered portion.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Padmanabhan by including the uncovered portions as taught by Betz in order to reduce the use of the thermoplastic panel because doing so would reduce the amount of thermoplastic used as a cost saving measure.

Response to Arguments
Applicant’s arguments with respect to claim 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Randjelovic US 9809982 B2 teaches an upper contact surface (116) extending across a plurality of flooring tiles (100)
GARBELOTTO US 20190203480 A1 teaches floors in strips
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730. The examiner can normally be reached on Monday - Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/Examiner, Art Unit 3638 


/JJS/

/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635